 Case 1:20-cv-00323-LY Document 89-4 Filed 04/18/20 Page 1 of 8




EXHIBIT 23
             Case 1:20-cv-00323-LY Document 89-4 Filed 04/18/20 Page 2 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 PLANNED PARENTHOOD CENTER FOR )
 CHOICE; et al.,                          )
                                          )                     CIVIL ACTION
                      Plaintiffs,         )
                                          )                     CASE NO. 1:20-cv-323-LY
 v.                                       )
                                          )
 GREG ABBOTT, in his official capacity as )
 Governor; et al.,                        )
                                          )
                      Defendants.         )

                 DECLARATION OF AMANDA BENNETT IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

        AMANDA BENNETT, hereby declares under penalty of perjury that the following

statements are true and correct:

        1.       I am a member of the non-hierarchical Board of Directors (“core member”) of the

Bridge Collective—an Austin-based nonprofit organization that provides practical support to

Texas residents who want to end a pregnancy but face practical and logistical difficulties accessing

care.

        2.       Founded in 2012, Bridge Collective started as a team of full-spectrum doulas

providing educational, emotional, and physical support to pregnant people seeking abortion,

during childbirth, and soon after they gave birth. After Texas House Bill 2 shuttered abortion

clinics across the state in 2014, client needs shifted. People did not need an abortion doula if they

could not get to one of the few remaining in-state clinics. We accordingly shifted our focus and

resources to supporting people seeking abortion care, specifically by providing rides. Today, we

are an all-volunteer practical support collective providing information, rides, childcare,

accommodation, and doula services to Texans seeking abortion care in the Austin-area.

                                                 1
            Case 1:20-cv-00323-LY Document 89-4 Filed 04/18/20 Page 3 of 8




       3.       I first joined Bridge Collective as a volunteer in the spring of 2016; last summer, I

became a core member. Over the years, I have served as an intake coordinator and volunteer

providing rides, accommodation, and emotional support. I also help recruit and train volunteers. I

regularly speak with volunteers about our clients’ needs concerning abortion access. I also speak

directly with clients about their needs on a regular basis. In addition, I speak with other

organizations providing financial and practical support to Texans seeking abortion care.

       4.       I provide the following testimony based on personal knowledge acquired through

my service at Bridge Collective and review of the organization’s business records.

                             Challenges Accessing Abortion Care in Texas

       5.       Bridge Collective operates a hotline and online intake system for people seeking

assistance overcoming barriers to abortion care. Callers contact us and leave a message explaining

their needs. An intake coordinator calls them back, usually within twenty-four hours. Currently,

we have six intake coordinators who rotate daily. After identifying a caller’s needs, the intake

coordinator reaches out to our network of forty active volunteers to inquire about whether they are

available to assist the caller. If so, the intake coordinator connects the volunteer with the caller.

       6.       Unfortunately, we are not always able to find a volunteer to help, especially for

callers seeking rides or childcare who live outside of Austin. Generally, our callers have abortion

appointments during work hours on weekdays, and it can be difficult to find available volunteers,

most of whom also work during the day on weekdays. If we are unable to assist a caller, we do our

best to connect them to another organization for assistance.

       7.       During the intake process, we assess the caller’s needs, including whether they have

an appointment scheduled, and if so, where; how far along in their pregnancy they are; whether

they need a ride and if so, how many; and whether the caller needs accommodations, and if so, for



                                                   2
            Case 1:20-cv-00323-LY Document 89-4 Filed 04/18/20 Page 4 of 8




how many nights. We also inquire about whether the caller needs financial assistance. Although

we do not have the resources to provide money to our callers, we do our best to help callers secure

funds from other organizations. Ultimately, we work closely with our callers to develop a plan for

accessing abortion care.

       8.       Our callers face many challenges to accessing abortion care in Texas. These

challenges include lack of abortion providers, lack of access to reliable transportation, need for

childcare, lack of emotional support for their abortion decision, an inability to take time off from

work or school, and difficulty affording the cost of care.

       9.       Texas requires most abortion patients to make at least two trips to obtain care,

which exacerbates the barriers that people seeking abortion care in Texas face. For example,

forcing people to make two trips requires some people to travel long distances to an abortion

provider twice, which increases the cost of travel and makes it harder to secure transportation and

childcare. Some people opt to stay in Austin overnight rather than make multiple long-distance

trips to a provider. That is not an option available to all clients, however. Some clients without

childcare, for example, must return home to put their children to bed at night.

       10.      Delay can also make it harder for people to keep their pregnancies or abortion

confidential. Callers seek to keep their pregnancy confidential for a variety of reasons. For

example, callers have sought to keep their pregnancy or abortion decision confidential from an

abusive partner or parent. Some callers want to keep their pregnancy or abortion decision

confidential because no one in their network supports their decision and they fear judgment or

irreparable damage to their relationships with family or friends.

       11.      It is not uncommon for our clients to miss an appointment or delay care because of

difficulty overcoming barriers to care.



                                                 3
         Case 1:20-cv-00323-LY Document 89-4 Filed 04/18/20 Page 5 of 8




       12.       In 2019, over 314 Texans contacted Bridge Collective seeking assistance accessing

abortion care.

       13.       The vast majority of our callers request rides to and from appointments. We provide

rides to people located within 100 miles of Austin, and occasionally have helped clients who live

even farther away. We routinely travel to Killeen, which is 70 miles away, one way, where there

is a military base. In 2019, our volunteers provided 205 rides.

       14.       Our volunteers also regularly provide accommodation at their homes for clients

who need a place to stay before or after their appointments, childcare during their appointments,

company during their appointments, and emotional support during the rides to and from their

appointments. We train all our volunteers to be supportive, non-judgmental listeners.

                      Abortion Access in Texas Since the Executive Order

       15.       The COVID-19 outbreak has impacted Texans’ day-to-day lives, including the

lives of our callers. For example, a client who I recently provided a ride to lost her job after

Governor Abbott’s stay-at-home order closed the restaurant at which she worked.

       16.       The COVID-19 outbreak has also adversely impacted Bridge Collective’s ability

to assist callers. For example, callers sometimes desire someone to accompany them to the clinic

to provide emotional support, including while they are in the waiting room. Some callers must

bring their children with them to the clinic and need someone to watch them during their

appointment. Prior to the COVID-19 outbreak, our volunteers routinely accompanied clients to

their appointments to provide emotional support, childcare, or both. Unfortunately, because of the

need for COVID-19 related social distancing, we are unable to offer these services to our clients.

Last month, I personally had to decline help to a caller who asked if someone could accompany

her to her abortion appointment.



                                                  4
         Case 1:20-cv-00323-LY Document 89-4 Filed 04/18/20 Page 6 of 8




       17.     I understand that Texas has threatened to enforce an Executive Order by Governor

Abbott as a ban on abortion care (the “Executive Order”), which has made abortion care virtually

unavailable in Texas.

       18.     Most callers are referred to us by an abortion clinic after they make their

appointments, though sometimes callers find out about us from another source (e.g., another

organization providing financial or practical support to Texans seeking abortion care or through

an online search). As a result, the vast majority of our callers already have an abortion appointment

when they contact us.

       19.     In March, prior to the Executive Order, thirteen people had contacted us seeking

assistance. Since March 23, we have received only five calls, which is far less than we would

normally expect to receive. I believe our caller volume has dramatically declined because the

Executive Order caused most doctors in Texas to stop providing abortions.

       20.     We referred two of the five callers since March 23 to other organizations for

assistance because they were out of our service area (i.e., more than 100 miles from Austin).

Because the Executive Order made most abortion care unavailable in Texas, one of those callers

was seeking to travel to Oklahoma to access care.

       21.     Our volunteers attempted to help the other three callers obtain abortion care.

Unfortunately, because of the Executive Order and related judicial decisions, each of their

appointments was cancelled. To my knowledge, only one of these callers has been able to obtain

an abortion to date.

       22.     One caller (who was driven by a volunteer to her state-manded pre-abortion

appointment a week earlier) requested a ride to and from her medication abortion appointment.

The volunteer drove the caller from her home to the closest abortion clinic, which was in Austin—



                                                 5
         Case 1:20-cv-00323-LY Document 89-4 Filed 04/18/20 Page 7 of 8




an approximately three-hour roundtrip drive. The caller had to make three appointments before

she was able to obtain care—the first two appointments were cancelled because of the Executive

Order and an interim court ruling. The client told us that she experienced a great deal of stress and

anxiety throughout the process. She strongly desired an early abortion and the thought of having

to delay her abortion to later in pregnancy was very upsetting to her. She preferred a medication

abortion because, among other things, it felt more natural to her than a procedural abortion. In

addition, because of COVID-19-related social distancing policies, her partner and child would not

have been able to accompany her to a procedural abortion appointment. A medication abortion

would allow the caller to pass her pregnancy at home, surrounded by her loved ones.

       23.     The Executive Order gave rise to uncertainty about how, when, and even whether,

the caller would obtain an abortion, which caused her a great deal of distress. The possibility that

she might be delayed to a point at which she would no longer be able to obtain a medication

abortion in Texas was very stressful for her. The Executive Order made the client feel like she was

doing something wrong, which exacerbated her stress and anxiety. She described contending with

these challenges as the “worst day of [her] life.” The client was ultimately able to obtain a

medication abortion. However, any additional delay would have pushed her past the gestational

limit for obtaining a medication abortion in Texas.

       24.     Another caller who was eighteen weeks pregnant, as measured from the first day

of the last menstrual period (“lmp”), called us seeking assistance accessing a dilation and

evacuation abortion. The caller planned to travel from out of town to Austin and stay overnight

at a hotel. She would be unable to drive herself to and from the clinic, however, because she

would be sedated. She requested that we provide her rides between the clinic and her hotel. Her

appointment was cancelled just after the Executive Order went into effect. After the court issued



                                                 6
         Case 1:20-cv-00323-LY Document 89-4 Filed 04/18/20 Page 8 of 8




a temporary restraining order, she made a second appointment. Her second appointment was

canceled after the court of appeals allowed the Executive Order to go back into effect. With

assistance from another organization, the caller now plans to travel to New Mexico, where she

has an appointment at an abortion clinic later this month. Traveling out of state to New Mexico

has always been difficult for our callers, but it is even harder now due to COVID-19. For

example, this caller worried about whether it is safe to travel to New Mexico, and she struggled

to understand New Mexico’s rules concerning out-of-state travelers.

       25.     Another caller who past the gestational limit for medication abortion in Texas

contacted us seeking a ride to an aspiration abortion appointment. Like many of our callers, her

pregnancy was causing severe nausea. This happens so often that we ask every caller about it and

recommend that our drivers keep nausea bags in their cars during the rides. Unfortunately, her

March 25 appointment was cancelled due to the Executive Order.

       26.     The Executive Order has significantly and adversely impacted our callers. It has

created confusion, uncertainty, and unnecessary delay. It has forced our callers to stay pregnant

when they do not want to be. It has exacerbated the stress of dealing with an unwanted pregnancy

and seeking abortion care in Texas.



Dated: April 15, 2020



                                                            /S/ Amanda Bennett
                                                             Amanda Bennett




                                                7
